Citation Nr: 9925615	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-42 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979, and from November 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1996.  A hearing was held in August 1998 in 
Washington, D.C., before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).  In January 1999, the Board entered a decision as to 
two of the issues, and remanded the remaining issues, set 
forth on the title page of this decision, to the RO for 
further development.  However, as to the issue of service 
connection for a psychiatric disorder, the development was 
inadequate, and, as a consequence, that issue must again be 
remanded.  Stegall v. West, 11 Vet.App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran testified that he injured his back in 
service, and has experienced back pain thereafter.

2.  He injured his back in an on-the-job injury in March 
1996.

3.  There is no competent medical evidence linking currently 
diagnosed chronic low back pain to inservice back pain or 
injury.  





CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for a low back 
disability was reopened by the submission of new and material 
evidence; the next matter for consideration is whether the 
veteran has met his initial obligation of submitting evidence 
of a well-grounded claim; that is, one which is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Elkins; Winters; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In general, a well-grounded 
claim for service connection requires competent evidence of 
(1) current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a nexus between the in-
service injury or disease and the current disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  "Competent" evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen, at 137; 
Heuer v. Brown, 7 Vet.App. 379 (1995).  However, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 
91 (1993).  

Service medical records show that the veteran was seen on 
three occasions over an eight-day period during September 
1981 for low back pain.  On the first occasion, he complained 
of back pain; he had a history of back strain.  Several days 
later, he again complained of low back pain, for one day.  He 
had a history of mechanical muscle strain to the lower back 
transversely.  On the final occasion, he complained of a one-
week history of low back pain.  He denied injury or recent 
heavy lifting.  He stated that nine months ago he had 
experienced some low back pain, which had not been severe 
enough to seek medical treatment.  On examination, he had 
limitation of motion, tenderness, and positive straight leg 
raising.  The assessment was mechanical low back pain, and he 
was prescribed medication and restricted from lifting more 
than 25 pounds for one week.  

On the "Report of Medical History" in connection with the 
separation examination in November 1982, the veteran stated 
that he was currently taking medication for low back pain.  
He responded "yes" to the question of whether he had or had 
ever had "recurrent back pain."  No comments or abnormal 
findings were noted by the examiner.  On his separation 
examination itself, the spine was noted to be normal.  

Although a VA examination of February 1983 resulted in a 
diagnosis of low back strain, recurrent, with no 
radiculopathy, all reported findings, consisting of straight 
leg raising and range of motion, were normal, as were X-rays.  
VA treatment records dated from August 1983 to August 1994 
did not reflect any treatment, complaints or abnormal 
findings pertaining to the low back.  During a 
hospitalization in October 1989 for duodenal ulcer disease, a 
complete examination and system review were conducted.  On 
the system review, "no" was checked on all musculoskeletal 
system questions, including "backache" and "joint pain."  
The configuration, mobility and tenderness of the spine were 
all noted to be normal on examination.  

VA treatment records show that in March 1996, the veteran 
injured his back while moving a patient from a chair to a 
bed, in connection with his employment as a nursing assistant 
at a VA facility.  He complained of lower back pain into the 
coccyx, but no radiation into the lower extremities.  X-rays 
were normal.  He had a past history of chronic low back pain 
in the military.  On examination, he had paraspinal muscle 
spasm and limitation of motion due to pain.  He was referred 
for physical therapy, but continued to be treated for chronic 
intermittent back pain.  However, a computerized tomography 
(CT) scan was reported to be normal.  In a mental hygiene 
clinic psychology therapy note dated in October 1996, the 
therapist, identified as an "Ed.D.," related that the 
veteran had injured his back while in service and has 
remained in chronic pain since that time, and assessed 
chronic, excruciating pain in the lumbar region.  In November 
1996, a medical outpatient treatment note reported that the 
veteran complained of back pain which had been chronic since 
1982, and which radiated down his left hip and leg.  He 
ambulated without difficulty, and straight leg raising was 
negative, but he had diffuse lumbar spinal tenderness.  The 
diagnosis was chronic low back pain.  

The veteran testified at hearings before the undersigned in 
August 1998, and at the RO in February 1997, that he had 
injured his back onboard ship in service while attempting to 
transport a heavy locker of ammunition down a stairwell.  He 
testified that a couple of days later, he began to experience 
a burning sensation as well.  Since then, he has had daily 
back pain; he did not work for over a year after his 
discharge due to his back problems.  He was issued a cane for 
stability, which he still uses in somewhat insecure 
situations such as stair climbing.  

A VA examination was conducted in May 1997, at which time the 
veteran reported daily back pain since the inservice 
incident, which radiated.  On examination, he had mild 
tenderness over the lower lumbar spine, and pain on motion.  
X-rays were normal.  The diagnosis was lumbosacral strain.  

Another VA examination was conducted in March 1999, at which 
time the examiner reviewed the claims file and noted the 
veteran's history of the inservice injury.  X-rays showed a 
normal spine except for mild instability of the lumbar spine.  
The examiner noted that a magnetic resonance imaging (MRI) in 
January 1998 and a CT scan in 1996 had both been normal.  The 
diagnosis was chronic low back pain secondary to muscle 
spasms, with mild instability of the lumbar spine.  The 
examiner concluded:  "In my opinion, the current back 
condition may not be related to his service-connected injury.  
The C-file was thoroughly reviewed and no abnormality was 
noted in the spine exam examination in the exit physicals."  
He went on to point out that the VA examination in 1983 had 
been normal; that he had a history of an on-the-job injury in 
1996; and that MRI and CT scans and X-rays had been normal.  



In addressing each of the three elements required for a well-
grounded claim, service medical records clearly document 
treatment for back pain in service, and there is medical 
evidence of current back disability, thus satisfying the 
elements of inservice incurrence and current disability.  
Accordingly, the remaining question for consideration of 
whether the claim is well-grounded is whether there is 
competent evidence of a nexus between the inservice episodes 
of back pain and a current back disability.  

"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of  "observable condition."  Falzone v. Brown, 8 
Vet.App. 398 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Although back pain 
is an "observable condition," the veteran suffered an 
intercurrent injury, in 1996, and as a consequence, the nexus 
between inservice symptoms and current disability is not 
"observable," but requires medical expertise to establish.  

In this case, there is no competent medical evidence of a 
nexus to service.  In point of fact, the VA examiner in March 
1999 specifically noted that the back pain may not be related 
to the inservice injury, pointing out the intercurrent injury 
in 1996, the absence of findings in 1983, and the absence of 
any radiological signs of abnormality during the intervening 
years.  Although the statement "may not" could be subject 
to different interpretations, a physician's statement 
regarding an etiological connection must be viewed in its 
full context.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  Viewed in the context of the subsequent rationale 
for the conclusion, the statement is clearly an affirmative 
statement of an absence of a causal connection.  

Although a mental hygiene clinic note dated in October 1996 
suggests a connection in noting that the veteran had injured 
his back while in service and had remained in chronic pain 
since that time, with an assessment of chronic, excruciating 
pain in the lumbar region.  However, this was identified as a 
"psychology therapy note," and signed by an individual 
whose credentials were noted to be a doctor of education.  
There is no evidence that this individual is competent to 
provide evidence of a nexus solely involving physical 
disability, i.e., whether inservice back pain is related to a 
current back disability.  Included in the remainder of the 
medical evidence are medical records noting the history of 
the inservice back injury, but no explicit connection is 
drawn between such injury and current disability.  

A claim can still be well-grounded on the basis of continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see 38 C.F.R. § 3.303(b) (1998).  However, as noted above, 
because there was an intercurrent injury, medical evidence is 
still required to establish a nexus between symptoms of back 
pain that continued after service and current disability.  
The medical evidence does not show a nexus between inservice 
back pain, continuing after service, and a current back 
disability.  Consequently, in the absence of competent 
evidence linking a current disability to service, the claim 
is not well-grounded.  Cohen, Caluza, supra.  Accordingly, 
there is no duty to assist the appellant in any further 
development of his claim, including affording an examination.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board finds 
that the information provided in the statement of the case 
and other correspondence from the RO has been sufficient to 
inform the veteran of the elements necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Moreover, there is no potentially relevant evidence which has 
been identified that is not of record.  


ORDER

Service connection for a low back disability is denied.



REMAND

This case was previously remanded in January 1999 for, in 
pertinent part, an examination to determine whether the 
veteran's current psychiatric disorder was etiologically 
related to "neurasthenia" noted in service.  The examiner 
was to review the claims folder prior to the examination.  
Unlike the orthopedic examination, the psychiatric 
examination report of March 1999 did not reflect that the 
claims file had been reviewed, and the opinion was explicitly 
based on the history provided by the veteran.  However, the 
Board is not bound to accept medical opinions based solely on 
history provided by the veteran.  See Swann v. Brown, 5 
Vet.App. 231, 233 (1993).  Consequently, the veteran must be 
afforded another examination, which includes an opinion based 
on the findings and a review of the claims file.  In 
addition, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether a currently diagnosed acquired 
psychiatric disorder is causally linked 
to "neurasthenia" noted in service.  
All indicated tests and studies should be 
conducted.  In order to provide a 
longitudinal view of the progression of 
the disability picture, the claims folder 
must be reviewed by the examiner before 
the examination, along with a copy of 
this remand.  The examiner's opinion 
should be supported by a detailed 
explanation of all conclusions reached, 
and should explicitly reflect review of 
the claims folder.  

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







